ORDER
Solicitor Norman E. Fogle sought retirement pursuant to South Carolina Code § 9-8-10, et seq. (1976). Based upon medical reports submitted thereunder, this Court by Order dated April 7, 1983, found him totally and permanently disabled from rendering useful and efficient service in his position as Solicitor.
Under the facts presented, that conclusion dictates that this Court indefinitely suspend Norman E. Fogle from the practice of law. He shall forthwith deliver to the Clerk of the Supreme Court, within five days, his certificate admitting him to practice law in this State.
And it is so ordered.